Case 2:20-cv-05743-KM-ESK Document 58 Filed 02/08/21 Page 1 of 1 PageID: 1403




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


THE EYE CARE CENTER OF NEW
JERSEY, PA, on behalf of itself and
all others similarly situated,

      Plaintiff,                              Civ. No. 20-05743 (KM) (ESK)

      v.                                                 ORDER

TWIN CITY FIRE INSURANCE
COMPANY,

      Defendant.



      THIS MATTER having come before the Court on the motions (DE 27, 28)
of Defendant to dismiss the Complaint for failure to state a claim, for lack of
subject-matter jurisdiction, and for lack of personal jurisdiction, pursuant to
Fed. R. Civ P. 12(b)(6), (1), (2); and the Court having considered the
submissions of the parties (DE 27, 28, 34–40, 47, 48, 50–52, 55, 56) without
oral argument; for the reasons stated in the accompanying Opinion, and good
cause appearing therefor;
      IT IS this 8th day of February 2021,
      ORDERED that the motions to dismiss (DE 27, 28) are GRANTED.
      Because amendment would be futile, the dismissal is entered with
prejudice.


                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge
